Opinion by
Me. Justice Williams,
The legal questions involved in this case are interesting and important, but they are no longer open in this state. The labor which it has been necessary to expend upon the case in the court below and in this Court has been over the facts, and the inferences that ought to be drawn from them. This labor is made no less burdensome by the character of the facts to be passed upon. The conduct of the parties and their sympathizers on both sides seems to have been hasty, uncharitable and ill tempered. It affords a travesty, rather than an illustration, of the precepts of the religion of peace for the support and diffusion of which the church was organized and the parties on both sides profess to have devoted their energies and their lives. *546But our concern is with the legal aspects of the case presented tq us, and to them we turn, leaving the moral side of the controversy to the consciences of the combatants.
The Evangelical Association of North America is a religious body that had its origin early in the present century. Its history presents a rapid growth and a career of usefulness. Its statistics for the year 1891 showed a membership of about one hundred and fifty thousand. These were gathered into more than two thousand churches, and under the pastoral care of about twelve hundred and fifty preachers. Its ecclesiastical organization rests on the individual church or congregation. A convenient number of these form a quarterly conference, the sessions of which are presided over by a presiding elder. Several quarterly conferences grouped together by the action of the general conference form an annual conference, of which there were twenty-five in existence in 1891. The annual conferences elect delegates, according to a ratio previously fixed upon, to represent them in the general conference which meets once in four years, and which is the highest body, legislative and judicial, in the denomination.
The bishops, of whom there were three in 1891, and certain executive officers, are ex officio members of the general conference. The powers of this body are defined by the book of discipline. Paragraph 74, page 57, declares it to be “ the supreme court of law in the church.” It has appellate jurisdiction of cases heard in the lower church tribunals and original jurisdiction over all controversies to which the annual conferences are parties, or that affect the legality or regularity of their action. It has jurisdiction over the bishops to try, suspend, depose, and expel them.
Paragraph 73, page 56, declares it to be the supreme legislative body in the church, subject however to two limitations upon its power. It cannot disturb the articles of faith. It cannot abandon the itinerancy or change the forms of church discipline. It also possesses general administrative powers which are recognized in several paragraphs of the book of discipline, among which are Nos. 72, 73, 76 and 93. It fixes the number of bishops needed, elects them, and directs and supervises their work'. It organizes and fixes the boundaries and names of the annual conferences. It conducts, through boards *547and committees, the publication and missionary enterprises of the denomination..
In 1887 this ■ denominational body with all its religious and ecclesiastical machinery was in harmonious and successful operation. Its general conference was in session in Buffalo, N. Y., and the several annual conferences were represented therein. In 1891 there were two bodies in session at the same time, in different portions of the country, each claiming to be the gen^ eral conference of the Evangelical Association. Each elected bishops and claimed jurisdiction over the annual conferences and the publication and missionary boards of the church.
The litigants in this case are adherents of these rival bodies; the plaintiff claiming title under one of them, and the defendants under the other. The first and the controlling question in this case 'is thus seen to be one of ecclesiastical identity. Which of these contesting bodies is the general conference of the Evangelical Association? The next question is which of the parties now before us adheres to, and derives title under, the body found to be the general conference ?
Now it must be borne in mind that the organization of a denominational body or church involves the adoption of a religious creed, and an ecclesiastical polity. Adherence to a particular body requires therefore adherence to both the creed and the polity. To abandon or to repudiate either is to abandon or secede from the body whose authority is thus disregarded.
In this case both parties claim to adhere to the creed of the Evangelical Association and it seems to be conceded that no question of religious belief enters into the controversy. The points of difference arose under the polity of the church, and rested on conflicting interpretations of provisions of the book of discipline. The first of these was over the meaning of paragraph 71, page 56, which provides for fixing the time and place of meeting of the general conference. This paragraph empowers the bishops in attendance upon the general conference to name the time and place for the next meeting of the-body, subject to the approval or disapproval of the body itself. If the first suggestion of the bishops is not approved they should make and submit another, and so on, until an agreement is arrived at. If the bishops are not present, the general conference proceeds to fix the time and place in the first instance. If for any reason *548the time and place are not fixed in either of these ways and the conference adjourns without action on the subject, then the duty falls upon the oldest annual conference, and must be discharged, and the necessary notices given to the other conferences, so as to prevent a failure of the session of general conference during the proper year. The questions raised upon this paragraph were, first, what is the nature of the duty imposed by i't? Is it legislative or administrative ? Second; If administrative, what shall amount to a performance ?
The laws of the church provided for a meeting of the general conference once in four years; but they did not, because they could not, fix in advance' the particular day and place at which these quadrennial meetings should be held. But the laws could, and did, make provision for the fixing of both time and place, by naming the instrumentalities by which these details should be settled from time to time.-as the circumstances then existing might seem to require. It devolved the duty of naming the time and place first on the bishops and the general conference. Next on the general conference alone. Lastly, in case neither of these instrumentalities discharged it, on the oldest annual conference. The act had the same character by whichever of these bodies it was performed. It was a settlement of a matter of detail necessary to the administration of the polity or ecclesiastical system of the church. It was therefore an act of administration, not of legislation. The general rule is that the power to perform such acts may be delegated, and that the acts, when properly done by the appointee, are valid as the acts 'of the principal.
We proceed therefore to inquire what the board of publication did under the authority given it by the bishops and the general conference of 1887. It appears that a usage exists in this denomination that prevails in most, if not all, religious bodies. It is to receive invitations from towns and churches willing to entertain the body, and then select from the list of places offered that which is most desirable. In 1887, when this order of business was reached, the general conference had no offer of entertainment before it. It seemed best under the circumstances, to the bishops and to the conference, to authorize .the board of publication to receive offers of entertainment after the adjournment, and to correspond with the annual con*549ferences upon the subject, and, after full consideration, to decide upon the place for the next session. This board was one of the permanent executive agencies of the church. It included all the bishops in. its membership, and eight other persons, each of whom was selected from one of the eight districts into which the whole church was divided for this purpose. After considerable inquiry and correspondence this board named Indianapolis as the place, and gave notice of this fact to the annual conferences. This was a complete discharge of the duty imposed upon the board of publication. It fixed definitely the place for the holding of the next general conference with the same effect as though the place had been named by the conference itself, and it afforded ample opportunity to all the annual conferences to be represented therein. Several months later the annual conference of East Pennsylvania met in Ebenezer Church in the city of Allentown. Without pausing to inquire into the regularity of its organization, or its power, under the book of discipline, to perform the proper work of an annual conference, but treating this body as being what it claimed to be, we will consider its action. It was a subordinate tribunal whose judgments were removable by appeal to the general conference, but it assumed the right to review and sit in judgment upon the action of its superior. It pronounced the action of the general conference of 1887 in relation to the place of its next meeting to be a violation of the discipline, and therefore absolutely null and void. It then proceeded, as the oldest annual conference, to fix upon Philadelphia as the place, and gave notice of its action to the several annual conferences. This action was unnecessary. The time and place had been fixed by, or under the authority of, the general conference. The annual conferencós had been notified in ample time to enable them to arrange for the attendance of their delegates. The place had not been objected to ■ as unsuitable or inconvenient. If the delegation of the power to fix the place to the board of publication had been questionable, it had been unanimously acquiesced in at the time it was made, and, under the circumstances, seemed the only practicable thing to do. It worked no injury to the ecclesiastical body and affected injuriously no interest or enterprise of the church. But this action was not only unnecessary, it was disrespect*550ful, irregular and insubordinate. It put the judgment of the annual conference of East Pennsylvania against that of the supreme judicatory of the denomination upon a question affecting the construction of certain provisions in the discipline. It not only overruled its ecclesiastical superior, but it proceeded to act upon its own interpretation of the discipline in opposition to the action of its superior; and to call upon the other annual conferences to accept its decision, and reject that of the Supreme Court of Law of the Church upon the same subject. This was not revolution within, but rebellion against, the ecclesiastical organization. Most of the annual conferences seem to have regarded the subject in this light, for eighteen of them sent undivided delegations to Indianapolis, while but two sent undivided delegations to Philadelphia. The remaining five were divided in opinion and sent delegates to each place. The general conference meeting in Indianapolis had not only a quorum, but a decided majority of all the delegates to which the annual conferences were entitled. It had also the two acting bishops and the other ex-officio members of the body. The alleged general conference that met in Philadelphia did not have a quorum of those entitled to' sit in general conference and, as the master has well found, was incompetent under the book of discipline to transact business. It nevertheless assumed to set aside the authority of the body that met in Indianapolis, and to exercise the powers and functions of a law-, ful general conference. In fact it claimed to be the lawful successor of the general conference of 1887, and the supreme authority in the church.
This, as we have said; was an open revolt. The churchesand conferences that participated in it have from that time kept up an independent organization, and refused obedience to the conference that represented the majority, and maintained the ecclesiastical organization of the denomination. The result'has been a divided body, and, what is more to be regretted, divided local congregations, creating discord, litigation and personal bitterness throughout the East Pennsylvania and several other annual conferences, in which the Philadelphia General Conference had its supporters.
It follows necessarily that those who adhere to the Indianapolis General Conference constitute the Evangelical Association. *551Those that adhere to the hostile body that met in Philadelphia are by their own acts put on the outside of the ecclesiastical organization, and must remain there until they recognize once more the authority of the body from which they have separated: Winebrenner et al. v. Calder et al., 43 Pa. 244; Kerr v. Trego, 47 Pa. 292; Roshi’s Appeal, 69 Pa. 462. The title to the church property of a congregation that is divided is in that part of the congregation that is in harmony with its own laws, usages and customs as accepted by the body before the division took place, and who adhere to the regular organization: McGinnis v. Watson et al., 41 Pa. 9; McAuley’s Appeal, 77 Pa. 397; Landis’s Appeal, 102 Pa. 467.
It does not matter that a majority of any given congregation or annual conference is with those who dissent. The power of the majority as well as that of the minority is bound by the discipline, and so are all the tribunals of the church from the lowest to the highest: McAuley’s Appeal, 77 Pa. 397; Sutter et al. v. The Reformed Dutch Church, 42 Pa. 503; Stack v. O’Hara, 90 Pa. 477; Schlichter et al. v. Keiter et al., 156 Pa. 119. The laws of the ecclesiastical body will be recognized and enforced by the civil courts when not in conflict with the constitution and laws of the state. A sufficient reason for this is that they have been made or assented to by the parties, who have agreed with each other by the act of uniting with the body to be governed by its laws and usages: Tuigg v. Treacy, 104 Pa. 493. An independent congregation may be governed by the majority of its own membership, but a congregation con-' ne'cted with any given denomination must submit to the system of discipline peculiar to the body with which it is connected: Ehrenfeldt’s, Appeal, 101 Pa. 186; Fernstler et al. v. Seibert et al., 114 Pa. 196.
Upon questions arising under the discipline, as upon those arising under the articles of faith, the decisions of the ecclesiastical courts are ordinarily final, and they will be respected and enforced by the courts of law: German Reformed Church v. Seibert et al., 3 Pa. 282; Stack v. O’Hara, 90 Pa. 477; Schlichter v. Keiter, 156 Pa. 119. But if such decisions plainly violate the law they profess to administer, or are in conflict with the laws of the land, they will not be followed: Commonwealth ex rel. v. Cornish, 13 Pa. 288; Stack v. O’Hara, supra.
*552Now the itinerant plan for pastoral supply of the churches is a distinguishing feature of the polity of the Evangelical Association. The individual congregation cannot select for itself, but is bound, to accept the ministerial supply provided for it by the proper authorities under the discipline. Their action in this regard affords a distinct test of obedience, and of adherence to the ecclesiastical organization : Henderson v. Hunter, 59 Pa. 335. Those congregations or parts of congregations that refuse the supply sent them by authority of the regular ecclesiastical agencies acting in accord with the general conference, and receive a supply sent under the authority of an irregular, minority body, do not adhere to the organization but put themselves in open revolt against it. By such action they subject themselves as individuals to suspension or expulsion from the church ; as congregations and annual conferences they expose themselves to punishment by excision from the body with which they have ceased to be in harmony, and-against the authority of which they have arrayed themselves.
Upon the facts as they appear in the evidence the learned master should have found that the general conference meeting at Indianapolis in 1891 was the regular and the duly constituted general conference of the Evangelical Association of North America, and that the body which met the same year in the city of Philadelphia was an irregular and hostile body, having no ecclesiastical authority whatever under the provisions of the boot of discipline.
He should then have found that those who adhere to the regular general conference and submit to its authority, constitute the Evangelical Association. He should also have found that those who adhere to the irregular and hostile body, have by their own conduct placed themselves outside of the denomination whose authority they reject.
These conclusions we reach independently of the various questions which relate to the trials of the bishops, and the organization of the East Pennsylvania Conference in 1891. But these questions are fairly before us, and we have no disposition to decline an examination of them ; indeed, the-reasons for the conclusions already reached will be made the more apparent by a brief discussion of these questions. Bishop Dubbs was tried before a properly constituted trial conference, found guilty, and *553sentenced to suspension from office until the next general conference. He denied the justice, but not the validity, of his .conviction ; and.he acquiesced in the sentence pronounced upon him. No question affecting this trial and sentence is presented by this record, and an examination into the subject is unnecessary and irrelevant. The charges on which Bishop Dubbs was tried were formulated in November and December, 1889. The trial took place in February, 1890. In December, 1889, Bishops Esher and Bowman were separately examined by three ■elders on charges that had been made in certain religious periodicals, and brought to the attention óf the examining elders by one who acted as a prosecutor. The examining elders found the charges to be without foundation in each case, and prepared a certificate showing the nature of the charges, the examination made by them, and their finding acquitting the accused thereon, and delivered a copy of such finding to each of the bishops. A few weeks later, substantially the same charges were made by another prosecutor; another examination was made by three ■elders summoned by him. This examination resulted in a finding that the charges wer'e well' founded, and the calling of a trial conference for the trial of each of the bishops upon them. From the beginning of this second proceeding both Bishop. Esher and Bishop Bowman set up the former examination and acquittal as a conclusive bar against it, and insisted that the second board of examiners and the trial conference convened by their direction, were without jurisdiction. The examining elders however, and the respective trial conferences called by them, promptly overruled the point raised by the bishops, asserted their jurisdiction, and proceeded with the trial. The bishops declined to appear; but in their absence, and with full knowledge of the previous examination and acquittal of each on substantially the same charges, the trial conferences heard testimony, found the accused guilty, and sentenced each to suspension from the episcopal office until the next general conference. Neither of the bishops acquiesced in the sentence. On the contrary each insisted that his second examination, and the proceedings of the trial conference following it, were illegal and void ; that the sentences were without authority, and might properly be disregarded by them and by the whole church.
The decision of the question thus raised by the bishops de*554pended upon the proper interpretation of certain provisions of the book of discipline. It was therefore a question of ecclesiastical law to be decided by -the highest ecclesiastical tribunal in the denomination. The trial conferences took the responsibility of deciding it in favor of their own jurisdiction. The bishops took the responsibility of deciding it the other way. The trial conferences knew that if the general conference overruled them upon this point all their proceedings must necessarily be held to be illegal and oppressive. The bishops knew that if general conference did not sustain their point their conduct in refusing to appear, and in disregarding the sentence pronounced -upon them, must be held to be insubordinate, and their subsequent official acts to be invalid. Both sides were willing to take the risks, and to act upon their own interpretation of the discipline. The result was widespread discussion throughout the church, diverse conclusions, bitter dissensions, and finally, as we have seen, a disruption of the ecclesiastical body. For these unhappy consequences, which a more conciliatory course might have avoided, an impartial public will hold both the bishops- and the trial conferences responsible.
When the general conference met in 1891, it took notice of the dissensions and divisions that had grown up in the annual conferences and in the congregations of which they were composed, and made inquiry into the causes that had led to such unhappy consequences. The result was an exposition of the discipline in accordance with the contention of the bishops, an indorsement of their conduct in disregarding the sentences imposed upon them, and an authoritative deliverance that the second examination, the trial, conviction and sentence of each of the bishops was irregular, illegal and void. This validated all the official acts of both the bishops, and invalidated the acts of the annual conferences, and others, done on the theory that the convictions and sentences were legal.
We have before us therefore the decision of the “Supreme Court of Law ” of the Evangelical Association, upon the meaning and effect of one of the provisions of the book of discipline. This decision cannot be said to violate the constitution or the law of the, land. It does not violate any law or usage of the ecclesiastical body. It is therefore binding on the Evangelical Association and its membership, and it must be respected by this Court.
*555Whether the general conference disposed of this question in the wisest manner is not now for consideration. Its decision settled the law for the Evangelical Association and we must recognize and apply it in this case. Here again the body that met in Philadelphia in 1891 put itself in open rebellion against the authority of the Evangelical Association. It decided that a charge preferred against a bishop, an examination into its truth by three elders, and an acquittal by them, had no significance whatever; but that the charge might be renewed and the examination repeated as often as a prosecutor could be found,’ or until a conviction and sentence could be obtained. It then approved the conviction and sentence of Bishops Esher and Bowman, and expelled both from the association. At the same time it reversed the proceedings in the ease of Bishop Dubbs, which had been approved by the Indianapolis general conference, relieved him from the sentence, and re-elected him to the office of bishop. In what manner the Philadelphia body could have made its antagonism to the general conference more open and pronounced it is not easy to see.
It only remains to consider briefly the claims of the rival East Pennsylvania conferences. The time and place for the meeting of the Annual Conference of East Pennsylvania in 1891 had been regularly fixed. The place was Ebenezer Church in the city of Allentown. The time was the 26th of February. This was about one year after the trial and sentence of Bishop Bowman, and after his own position and that of a large part of the church upon the question of the legality of his suspension were well known. Bishop Bowman came to Allentown to preside over the conference. The board of trustees of the Ebenezer Church, although without any ecclesiastical jurisdiction over the subject, met and decided that Bishop Bowman was incompetent to preside over the conference because of his suspension by the trial conference. They then undertook to enforce the sentence of suspension by preventing him’ from entering the church edifice. A majority of the members of the conference was in active sympathy with this action, and co-operated with the- trustees for the purpose of carrying it into effect. They signed a paper denying his right to preside, and by a committee from their number presented this paper, and a copy of the action taken by the trustees, to the bishop. .At the hour *556fixed for the meeting of the conference, the bishop approached the doors of Ebenezer Church. He was intercepted by the trustees and others, and prevented, by the use of force, from' entering. Meantime the members of conference assembled in the building, and a majority of them’, well knowing that the bishop was at the door, and prevented by force from entering, treated him as absent and organized the conference by the election of a president to discharge his duties. They were well aware of the point raised by him affecting the legality of his sentence, and of the fact that a considerable portion of the whole church concurred with him in opinion. They knew also that the general conference would be in session within a few ' months and that the question could then be decided. Notwithstanding all this, these persons acted, as the trial conferences had done, on their own exposition of the discipline, and took the risk of being overruled by the general conference. They deliberately staked their official action, and their- ecclesiastical position, upon their own decision of a question that was not within their jurisdiction, and they lost.
The general conference sustained the point taken by the bishops, held their sentence and conviction illegal, and the action of the conference of East Pennsylvania to be disorderly and in violation of the book of discipline. The organization effected by the forcible exclusion of the bishop was declared to be illegal, and the body itself, while so organized, to be without ecclesiastical character or authority. It is clear that the regularity and legal effect of the organization of the conference, in the manner in which it was accomplished, raised an ecclesiastical question. Its decision depended upon an exposition of certain provisions of the discipline which it was the duty of the general conference to make. The decision actually made does not violate the laws of the state or of the church, and is conclusive upon the ecclesiastical body of which the general conference is the chief tribunal. For this reason it should be followed'by the civil courts.
Whatever authority may be conceded to the action of the East Pennsylvania Conference by those who adhere to it, the judgment of the general conference leaves it without authority in the body with which it had been formerly connected. Its appointments therefore confer no right, and impose no duty, *557on preachers, church members of congregations adhering to the general conference; and we cannot recognize a title derived, like that of the defendants in this case, from the action of that body, as good against the general conference or its adherents.
On the other hand the action of Bishop Bowman and a few friends in organizing a rival conference was wholly unauthor-ized by the discipline; and the body so organized, not having a quorum of those entitled to sit as members of the East Pennsylvania Conference, was an irregular body, without authority or ecclesiastical character under the discipline. The annual conference may sit without a bishop, and its acts be valid in all respects. A bishop cannot sit with less than a quorum and make by his presence a legal conference out of that which would not have been such in his absence. If’ present he presides, but he is not a necessary part of the body; and his presence therefore with those who without him would be without authority, can add nothing to them. If there had been no division in the conference the presence of the bishop could not have given to a few of its members the character and power of a quorum. His conduct and that of his friends in suspending and expelling presiding elders and others was a clear usurpation of power and the sentences so pronounced had no force or effect. The situation in Allentown in February, 1891, was certainly remarkable. A' majority of the members of the annual conference was in one place, refusing the bishop admission and proceeding upon the assumption that he was absent. The bishop and a handful of adherents were in another place assuming the powers of a quorum and fulminating their orders and judgments with the utmost selfcomplacency and in plain disregard of the discipline. The appointments made by this body gave no legal right to the appointees and imposed no legal duty on the congregations concerned. But the meeting presided over by the bishop was a meeting of those who adhered to.the ecclesiastical body whose legislative and judicial head was the general conference. Its members were confronted by a state of things for which the discipline made no provision, viz: the revolt of a majority of the members of the conference with which they were connected. They were compelled to choose between adherence to. the bishop and the body with which they had been connected, and adherence to the Annual Conference of East Pennsylvania-*558which had undertaken to put itself in an attitude of independence and hostility to that body. They chose the former. They were as a consequence practically outside of the annual conference to which they had belonged, and compelled to seek recognition in some capacity from the general conference. Their organization was therefore necessarily provisional. Their authority depended, in the first instance, on their own consent and that of the congregations and individual members whom they represented; and their only appropriate business was to provide temporarily for the religious and ecclesiastical care of those who adhered to the organization until the general conference could meet and take appropriate action.
The general conference met in October of the same year at Indianapolis. Its attention was drawn to the condition of the' ehurch in the East Pennsylvania Conference, and to the action of the rival bodies claiming jurisdiction.over the'congregations within its bounds. It made a thorough investigation into the action and attitude of the majority body, and Was led to recognize the revolt made by it as an accomplished fact. The, Philadelphia Conference, called by the East Pennsylvania Annual Conference, it recognized as a rival and hostile body, and declared officially that it was “ a gross offence against our church ” and that the persons engaged in holding and sustaining it had “ thereby thrown off their allegiance to our church and disentitled themselves to any of the privileges of membership therein.”
So far the. action of the general conference seems to have been regular. But when it came to consider the provisonal gathering of its adherents it exceeded its powers under the discipline. It declared the minority body under the presidency of Bishop Bowman to be the only lawful and regular conference of the Evangelical Association in and for the, conference district of East Pennsylvania for 1891, and pronounced all its acts and proceedings regular and lawful.
In so far as these acts related to the temporary care and supply of the congregations represented in the body, they were, as we have already seen, justified by the necessities of the situation; and their ratification by the general conference cured their original- want of authority under the discipline, and clothed them with the authority of the general conference. But in so far as these acts dealt with the ecclesiastical positions or functions of *559those not members of the provisional body, or with congregations not represented therein, they were unauthorized assumptions of power that the general conferencé could not ratify because, like the annual conferences, it was bound by the frame of government contained in the book of discipline. Out of the. provisional body the general conference could create an annual conference, assign its boundaries, and give it a name, and thereafter it would become one of the regularly constituted church tribunals. But until this was done it was a body for which the polity of the church had made no provision; which had no legislative or judicial power, and no ecclesiastical standing. Its assumption of authority over those represented in the body could be ratified and affirmed by the general conference. Its assumption of authority over those not represented in the body was incapable of ratification and affirmance. As to such persons and congregations the want of jurisdiction was apparent and incurable.
We formulate our conclusions as follows:
First. The general conference that met at Indianapolis m 1891 was the regular successor of that of 1887, and was the General Conference of the Evangelical Association of North America.
Second. The alleged general conference that met in Philadelphia in 1891 was an unauthorized body; and its assumption of ecclesiastical authority was an act of rebellion against the organization with which its members had been connected, and whose name it adopted.
Third. Those annual conferences, congregations, and individual church members, that adhere to, the general conference constitute the Evangelical Association.
■ Fourth. Those annual conferences, congregations, and individual church members that adhere to the Philadelphia body are not within the Evangelical Association but have become by their own acts an independent and hostile association.
Fifth. The property which prior to 1891 belonged to the Evangelical Association, now belongs to, and must be controlled by, those who still constitute that organization.
Sixth. The assignment of the plaintiff Krecker to the pastorate of the Immanuel Church in the city of Reading having been made by a provisional body of adherents without ecclesi*560astical authority, gave him no title capable of enforcement under the law of the church or the law of the land; but the-subsequent ratification and adoption of the assignment by the-general conference gave him a title from and after that date good under the law of the church, and therefore good under the law of the land.
Seventh. The assignment of the defendant Shirey to the-same pastorate by the illegally organized Annual Conference of East Pennsylvania, or by the president of that body sitting without right, and the presiding elders, conferred 'no title upon him under the discipline and laws of the church as expounded by its court of last resort. He has shown therefore no title-capable of enforcement under the law of the land, against the-Evangelical Association or its adherents.
Eighth. The question is thus seen to be, not where is the majority of Immanuel Church or of the East Pennsylvania Conference ; but which of the parties to this litigation adheres to the general conference. Ecclesiastical standing, and not numbers, determines the title to, and the right of control over property held for the use of the Evangelical Association.
The decree of the court below is reversed,, and it is now ordered, adjudged and decreed, that an injunction be issued to restrain the defendants from exercising control over the church edifice of the Immanuel Church in the city of Reading, and from excluding the plaintiff or any other person appointed to the pastorate of said church, under the discipline of the Evangelical Association.and the decision of the general conference, from the pulpit of the said church and from, the exercise of his pastoral functions therein.
It is further ordered that the (defendants pay the costs accrued in this case.
Per Curiam,
Nov. 5, 1894:
The decree of this court filed October 1st last is modified as to costs by adding to said decree the words “ and the said Immanuel Church of the Evangelical Association of the City of Reading, a corporation, under whose direction the individual defendants acted, shall be primarily liable therefor; without any right of contribution against Jonas H. Shirey, the accepted pastor, or the trustees, or other officers or employees, acting on its behalf and joinedas co-defendants.”